ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

This final office action is responsive to Applicants' amendment filed on 07/21/2022.  Claims 1-13 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. 
Applicant argues: 
Referring to Figs. 1 and 2 of Applicant's disclosure, reproduced below, claim 1 has been amended by clarifying that the isolator module (101) is arranged for removable connection to the safety module (100) in at least two orientations relative to the safety module, wherein the connection to the safety module in each of the at least two orientations serves to configure the electrical functionality of the safety module.
Syal pertains in general to the keying of integrated circuit packages and in particular to electrical keying of integrated circuit packages having a rotationally symmetric footprint (cf Syal, paragraph [0001]). Referring to Fig. 1, reproduced below, Syal illustrates an electrical keying apparatus for an integrated circuit 100 (cf Syal, paragraphs [0011] and [0020]). Hence, Syal neither discloses an electronic isolator device nor an isolator module. Even if incorrectly inserted, the integrated circuit 100 is not functioning as an isolator module serving, via the connection to the safety module, to configure the electrical functionality of a safety module. This is because the integrated circuit 100 is not functionally coupled (cf Syal, paragraph [0020]). 
Examiner respectfully disagrees: Isolator module has been interpreted as a semiconductor device, which Syal device of fig 1 follows this definition.   Safety module is interpreted as a connecting section to the semiconductor that offers connectivity as disclose in applicant’s specifications, see “The switching module 120 is configured to allow electrical connection between certain parts of the IC and host circuitry.”, ¶20 of Syal.


Applicant argues: Finally, the switching module 120 of Syal has also no electrical functionality. The switching module 120 of Syal merely provides connection of the integrated circuit 100 with the host circuitry. Therefore, the switching module 120 cannot reasonably be equated with the safety5 of 6 
15MTL1020US; ETNM 151020.USN / 3514248.001001 
module of independent claim 1 because the switching module 120 itself has no electrical functionality that is configurable depending on each of the above-mentioned orientations. 
Examiner respectfully disagrees:  120 provides electrical conductivity to semiconductor device, which is reasonably electrical functionality.    Safety module is interpreted as a connecting section to the semiconductor by blocking current if needed.  Blocking current can be interpreted as a form of electrical functionality, since blocking current can ensure proper function of an electrical device.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by SYAL et al. (20150091390)
Regarding claim 1. Syal teaches an electronic isolator device [device of fig 1] having isolation and safety functionality [safety has been interpreted as providing protection for operational requirements, ¶18] and comprising: 
an isolator module [100], 
a safety module [120 disconnection barrier], 
and wherein the isolator module is arranged for removable connection to the safety module [110 determines removal by disconnecting 120 upon none safe orientation] in at least two orientations [130-136, fig 1] relative to the safety module [¶20], 
wherein the connection [terminals can be interpreted as connections also] to the safety module in each of the at least two orientations serves to configure the electrical functionality of the safety module [¶20, the correct orientation and incorrect orientation of Syal both serve to determine whether 120 can couple, i.e. electrically function, with 105, claim does not mention both orientations require electrical conductivity].  

Regarding claim 2. Syal teaches the electronic isolator device of claim 1, wherein the safety module includes barrier functionality [functionality of 120].  

Regarding claim 3. Syal teaches the electronic isolator device of claim 1, wherein the isolator module is configurable [100 is an IC configurable device, since it has operational requirements]. 
 
Regarding claim 4. Syal teaches the electronic isolator device of claim 1, wherein the isolator module is multifunctional [100 is multifunctional providing correct/incorrect orientation].  

Regarding claim 5. Syal teaches the electronic isolator device of claim 1, wherein the isolator module is universal [implicit device 100 can be programable, ¶45].  

Regarding claim 6. Syal teaches the electronic isolator device of claim 1, in combination with one or more devices [host circuit, ¶20], the electronic isolator device arranged to provide isolation for the devices operating within an intrinsically safe environment [it is understood that the fig 1 is arrange to provide isolation from host circuit in an essential safe environment].3 of 5 15MTL 1020US ETNM 151020.USN   

Regarding claim 7. Syal teaches the electronic isolator device as claimed of claim 1, wherein the number of configurations of the safety module is equal to at least the number of regions of the safety module offering connectivity [4 is the same number of orientations as is in determining if orientation is in safe orientation].  

Regarding claim 8. Syal teaches the electronic isolator device of claim 7, wherein different connectivity regions are provided on different sides of the safety module [130-136].  

Regarding claim 9. Syal teaches the electronic isolator device of claim 8, wherein at least one of the sides is arranged to provide for at least two different connection [i.e. each side provide at least 2 connections from 2 different terminals in each side].  

Regarding claim 10. Syal teaches the electronic isolator device of claim 1, wherein the electrical functionality to be configured by the safely module comprises at least one of input and/or output voltage/current [IC can provide output signal, i.e. voltage/current].  

Regarding claim 11. Syal teaches the electronic isolator device of claim 1, wherein the electrical functionality to be configured by the safely module comprises at least one of digital and/analog domain [implicit, since embodiment can provide a collection of logic components, analog components, ¶45].  
	
Regarding claim 12. Syal teaches the electronic isolator device of claim 1, wherein the connection of the isolator module to the safety module provides for a visual indication of the mode of operation selected [implicit ¶37, “he switching module may be configured to switchably route all or selected signals to and/or from signal input and/or signal output pins, respectively, of the IC upon detecting that the IC is installed in the correct orientation”].  

Regarding claim 13. Syal teaches the electronic isolator device of claim 1, wherein the connection of the isolator module to the safety module is arranged to provide for a visual indication of processing functionality of the electronic isolator device [implicit ¶37, “the switching module may be configured to switchably route all or selected signals to and/or from signal input and/or signal output pins, respectively, of the IC upon detecting that the IC is installed in the correct orientation”].  

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839